UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: ORIGINOIL, INC. (Exact name of registrant as specified in its charter) Nevada 26-0287664 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5645 West Adams Blvd Los Angeles, CA 90016 (Address of principal executive offices, Zip Code) (323) 939-6645 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares of registrant’s common stock outstanding, as ofNovember 11, 2011was7,592,162. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 1A.Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. (Removed and Reserved). 17 Item 5. Other Information. 17 Item 6. Exhibits. 18 SIGNATURES 19 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ORIGINOIL, INC. BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - Work in progress - Prepaid expenses Other receivables TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT Machinery and equipment Furniture and fixtures Computer equipment Leasehold improvements Less accumulated depreciation ) ) NET PROPERTY & EQUIPMENT OTHER ASSETS Equity Investment - Patent Trademark Security deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Deferred income - Derivative liability - Convertible debenture, net of discount - Other payables - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred stock, $0.0001 par value; 1,666,667 authorized preferred shares - - Common stock, $0.0001 par value; 16,666,667 authorized common shares 7,537,160 and 6,153,656 shares issued and outstanding Additional paid in capital Common stock subscription payable - Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS'EQUITY $ $ The accompanying notes are an integral part of these financial statements 3 ORIGINOIL, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Sales $
